Citation Nr: 1725526	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from November 22, 2010 to May 31, 2015 and in excess of 70 percent since June 1, 2015, for posttraumatic stress disorder (PTSD) with alcohol abuse (in full remission).  


EPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to April 1969.  The Veteran served in Vietnam from October 1967 to October 1968 including combat during the TET Counteroffensive.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in June 2015, the RO increased the rating for PTSD from 30 percent to 70 percent, effective June 2015.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2015 VA examination, the Veteran reported treatment at the Boston Veterans Outreach Center for about a decade.  He is also being treated by a private psychiatrist, Dr. Naomi Lamb.

The file contains one report from the Veteran's treating mental health providers from the Vet Center but the report appears to have been prepared before June 2007.  Otherwise, there are no other records from the Vet Center and no records from Dr. Lamb.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  Therefore, a remand is necessary to provide the Veteran an opportunity to provide these records in support of his claim for a higher rating.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of the Boston Veterans Outreach Center and Dr. Naomi Lamb.  All efforts to obtain these records must be documented in the file.  If the records are not obtained, advise the Veteran, and give him an opportunity to submit the records himself.

2.  After the development requested is completed, readjudicate the claim for an increased rating for PTSD.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


